Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 2, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,782,022 B2 (Atkins).
With respect to claim 1, Atkins shows a protective enclosure for a food protection system, the protective enclosure comprising: a first hinge member (107b, Fig.5A) coupled to one of a frame and a shield; a second hinge member (502, Fig.5A) coupled to the other of the frame and the shield and rotatably coupled to the first hinge member; and a coupler (509, Fig.5A) selectively repositionable relative to the first hinge member between (a) an engaged position (when a set screw is fastened to the hole 515, Fig.5A to bear against 513 to hold first hinge member 107b to the coupler 509) in which the coupler engages the first hinge member to limit rotation of the coupler relative to the first hinge member and (b) a disengaged position (when the set screw is loosened and no longer bears against 513 which makes the connection loose) in which the coupler (509) is free to rotate relative to the first hinge member (107b), wherein the coupler (509) is rotatably coupled to the second hinge member (502, via shoulder screw 510 which acts as the axle for the coupler to rotate) such that (a) rotation of the coupler (509) relative to 
With respect to claim 2, wherein the first hinge member (107b), the second hinge member (502), and the coupler (509) are configured to rotate relative to one another about an axis (at 510, fig.5A), and wherein the engaged position is offset from the disengaged position along the axis (513 would be positioned away from geometric recess 514 in the disengaged position).  
With respect to claim 8, wherein a sleeve (506) coupled to the second hinge member; and a clutch member (518) extending between the sleeve and the coupler, wherein the clutch member is configured to engage both the sleeve and the coupler to limit rotation of the coupler relative to the sleeve when the coupler is rotated relative to the second hinge member in the first rotational direction.  
With respect to claim 17, Atkins shows a food protection system, comprising: a food station (Fig.3) configured to contain at least one of food products or beverages for serving; a shield panel (108, Fig.3) configured to obstruct access to the at least one of food products or beverages; a frame (102a, 102b, Fig.1, Fig.5A) coupled to the food station and supporting the shield panel; and a first hinge assembly (at 107b, Fig.1) and a second hinge assembly (at 107a, Fig.1) each pivotally coupling the shield panel to the frame, the first hinge assembly comprising: a first hinge member (502, Fig.5A) coupled to one of the frame (102b) and the shield panel, the first hinge member including a first .  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,782,022 B2 (Atkins) in further view of US Patent 6,343,406 B1 (Yeh).
With respect to claim 18, Atkins shows that the pin (516) that moves the coupler from first to second position not a button that is pressed. Shows a button (6, Fig.1) that is pressed by the user to move the coupler (22) from a first position to a second position (Fig.5-7). It would have been obvious to one having ordinary skill in the art to modify the . 

Allowable Subject Matter
5.	Claims 19-20 are allowed.
6.	Claims 3-7, 9-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HIWOT E TEFERA/Examiner, Art Unit 3637